Case 3:18-cv-07502-EDL Document 6-8 Filed 12/13/18 Page 1 of 6




            Exhibit
              H
       Case 3:18-cv-07502-EDL Document 6-8 Filed 12/13/18 Page 2 of 6




                               October 26, 2018



Via Email

Mr. R. James Slaughter
Ms. Rachel E. Meny
Keker, Van Nest & Peters LLP
633 Battery Street
San Francisco, CA 94111
rslaughter@keker.com
rmeny@keker.com
      Re:   California Demands for Arbitration

Dear Mr. Slaughter & Ms. Meny:

      The individual California claimants identified on the attached
spreadsheet hereby demand arbitration against Lyft, Inc. Claimants are all
California Lyft drivers. Lyft misclassified them as independent contractors.
This demand is made under Lyft’s arbitration agreement with its drivers,
copies of which are available on Lyft’s website. All claimants demand
arbitration under Lyft’s arbitration agreement.

      1.    Arbitration Fees

       The arbitration agreement provides that claimants are “responsible for
contributing up to an amount equal to the filing fee that would be paid to
initiate the claim in the court of general jurisdiction in the state in which you
provide Services to Riders, unless a lower fee amount would be owed by you
pursuant to the AAA Rules, applicable law, or subsection (e)(1) above.”
Agrmt. § 17(e)(3). Under AAA Rules, the fee due is $300. To file these claims
in California would cost $435. Accordingly, each claimant that does not
qualify to submit a income-based fee waiver owes a $300 filing fee.
Claimants’ counsel will pay that amount for every claimant that has not
submitted a fee waiver.

      2.    Brief Explanation of the Dispute and Requested Relief

      This is an employee misclassification case. Lyft misclassifies claimants
as independent contractors. Claimants are actually Lyft’s employees under
California law. Lyft has not paid claimants consistently with its legal
      Case 3:18-cv-07502-EDL Document 6-8 Filed 12/13/18 Page 3 of 6

                                                             October 26, 2018
                                                                  Page 2 of 5



obligations. Each claimant demands arbitration of the following claims
arising from Uber’s misclassification:

  • Failure to pay minimum wage and overtime under the federal Fair
    Labor Standards Act

  • Failure to pay minimum wage under California Labor Code §§
    1182.12, 1194, 1194.1, 1197, 1198 & Industrial Welfare Commission
    Wage Order 9-2001

  • Failure to pay overtime under Labor Code § 510 & Wage Order 9-2001
  • Failure to provide an itemized wage statement under Labor Code §
    226
  • Failure to provide paid sick time under Labor Code § 246

  • Failure to conduct background checks in compliance with California
    Civil Code §§ 1786.1-1786.60

  • Violation of California Business & Professions Code § 17200

  • Violation of the following local ordinances as shown to be applicable
    as a result of a claimant working 2 hours in a given workweek within
    the relevant municipality:

        o   Berkeley Municipal Code Chs. 13.99 & 13.100
        o   Cupertino Municipal Code Ch. 3.37
        o   El Cerrito Municipal Code Ch. 6.95
        o   Emeryville Municipal Code Ch. 37
        o   Los Altos Municipal Code Ch. 3.50
        o   Los Angeles Municipal Code Ch. XVIII
        o   Los Angeles County Code Chs. 8.100, 8.101
        o   Mountain View City Code Ch. 42
        o   Oakland Municipal Code Ch. 5.92
        o   Palo Alto Municipal Code Ch. 4.62
        o   Pasadena Code of Ordinances Ch. 5.02
        o   Richmond Municipal Code Ch. 7.108
       Case 3:18-cv-07502-EDL Document 6-8 Filed 12/13/18 Page 4 of 6

                                                              October 26, 2018
                                                                   Page 3 of 5



          o   San Diego Municipal Code Ch. 3, Art. 9
          o   San Francisco Administrative Code Chs. 12R, 12W
          o   San Jose Municipal Code Ch. 4.100
          o   San Leandro Municipal Code Ch. 4-35
          o   San Mateo Municipal Code Ch. 5.92
          o   Santa Clara City Code Ch. 3.20
          o   Santa Monica Municipal Code Ch. 4.62
          o   Sunnyvale Municipal Code Ch. 3.80
Each claimant seeks all available remedies for these claims including
damages, liquidated damages (including where cumulative under local
ordinances), punitive damages, civil and statutory penalties (including
where cumulative under local ordinances), prejudgment interest, injunctive
relief, and attorneys’ fees and costs.

     3.       Names and Addresses

       The names and addresses of the claimants appear on the attached
spreadsheet. Claimants are represented by Warren Postman, Tom Kayes,
and Michelle Camp of Keller Lenkner LLC. The main office of Keller Lenkner
is located 150 North Riverside Plaza, Suite 4270, Chicago, Illinois 60606.

      Lyft, Inc. is located at 185 Berry Street, Suite 5000, San Francisco,
California 94107.

     4.       Amount in Dispute

      Claimants are individually unable to state the amount of their claims.
The value of their claims depends on the specifics of when and how much
they drove for Lyft. Lyft is in possession of this information in sufficient
detail to calculate each claimant’s damages.
       Case 3:18-cv-07502-EDL Document 6-8 Filed 12/13/18 Page 5 of 6


                                                              October 26, 2018
                                                                   Page 4 of 5


     5.      Desired Location of Hearing

     Claimants desire hearings, if any, in convenienet locations. Claimants
propose hearings in the cities noted on the attached spreadsheet.

                                 *   *     *

                                         Respectfully submitted,




                                         Warren Postman
                                         Partner
                                         Attorney for Claimants

Enclosures
       Case 3:18-cv-07502-EDL Document 6-8 Filed 12/13/18 Page 6 of 6


                                                              October 26, 2018
                                                                   Page 5 of 5

                             Proof of Service

      On October 26, 2018, I caused the foregoing document to be served
via the below-indicated methods on the below-indicated individuals.

Mr. R. James Slaughter
Ms. Rachel E. Meny
Keker, Van Nest & Peters LLP
633 Battery Street
San Francisco, CA 94111
rslaughter@keker.com
rmeny@keker.com



                                   /s/ Tom Kayes___________
                                      Tom Kayes
